Order entered January 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00041-CV

                          IN RE SHARON LAURIETTE, Relators

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-12-07868

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE